UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 FALCO ERMERT,

                               Plaintiff,                     Docket No. 1:20-cv-4504

        - against -                                           JURY TRIAL DEMANDED


 NEWSWEEK MEDIA GROUP, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Falco Ermert (“Ermert” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Newsweek Media Group, Inc. (“Newsweek” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      The is an action for copyright infringement under Section 501 of the Copyright

Act. The action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Cancun, Mexico, owned and registered by Ermert, a professional

photographer. Accordingly, Ermert seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      The claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and the Court

has subject matter jurisdiction over the action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, the Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
       4.      Venue is proper in the District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Ermert is a professional photographer in the business of licensing his photographs

for a fee has a usually place of business at RashcdorffstraBe 26, Koin 50933 Germany.

       6.      Upon information and belief, Newsweek is a domestic business corporation

organized and existing under the laws of the State of New York, with a place of business at 33

Whitehall Street, 7th Floor, New York, New York 10004. At all times material hereto, Newsweek

has owned and operated a website at the URL: www.Newsweek.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Ermert photographed Cancun, Mexico (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Ermert is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-024-778.

       B.      Defendant’s Infringing Activities

       10.     On May 30, 2018, Newsweek ran an article on the Website entitled 50 Cheap

International Vacation Destinations to Visit Right Now. See: https://www.newsweek.com/cheap-

travel-vacation-destinations-visit-right-now-international-airfare-950520?slide=11. The article

featured the Photograph. A true and correct copy of the article and screenshots of the Photograph

on the Website are attached hereto as Exhibit B.
          11.   Newsweek did not license the Photograph from Plaintiff for its article, nor did

Newsweek have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Newsweek infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Newsweek is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Newsweek

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Newsweek be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 11, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com
                                                            Attorneys for Plaintiff Falco Ermert
